Plaintiff in error in his brief and argument states that he filed a motion in the criminal court of Cook county to correct and amend its record and to vacate a judgment; that a hearing was had on the motion, resulting in its denial, and "in pursuance thereof the writ of error was taken to the Supreme Court of Illinois."
The abstract in this case does not show a bill of exceptions. While it does show that on November 7, 1930, some proceedings were had in the criminal court and that some evidence was heard, it does not show what matter was then on hearing in the court or all of the evidence heard. The assignments of error are all based on matters which could *Page 182 
only be incorporated in the record by bill of exceptions. The abstract of the record does not show an indictment or that the criminal court had jurisdiction to render, or did render, a judgment against plaintiff in error. The abstract is the pleading of plaintiff in error and must be sufficiently full to apprise the court of every error upon which plaintiff in error seeks a reversal and must be sufficient for the examination and determination of the case without the examination of the record itself. Clinton v. Drainage Comrs. 341 Ill. 135; Glassman v.Lescht, 318 id. 128; People v. Raboin, 316 id. 75.
The abstract in the present case failing to show the pendency of any matter of which this court has jurisdiction, the writ of error will be dismissed.
Writ dismissed.